Citation Nr: 0702817	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  00-16 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service connected right knee 
disability (total right knee replacement with a history of 
medial and lateral instability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part denied service 
connection for a left leg disorder, including as secondary to 
a service-connected right knee disability. In July 2004, the 
Board remanded the case to the RO for additional development, 
to include obtaining a medical opinion regarding the etiology 
of the veteran's left leg disorder. 

In August 2000, the veteran perfected his appeal and 
requested a personal hearing before a decision review 
officer.  That hearing was held and the transcript is of 
record. 

The veteran submitted a request to advance his case on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c), which was 
granted in June 2006.

On appeal in June 2006 the Board remanded the case for 
further development, to include providing the veteran a VA 
orthopedic examination, specifically requesting that the 
clinician provide a medical opinion on the relationship, if 
any, between any left knee disability, to include 
degenerative changes, and his service connected right knee 
disability.  The RO provided a Supplemental Statement of the 
Case (SSOC) in October 2006, which continued to deny the 
claim.

The Board finds that the RO failed to comply with the June 
2006 Remand directive, and therefore the Board unfortunately 
must again remand this case for full compliance with its 
order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).


REMAND

The instant case must again be returned to the RO for 
compliance with the June 2006 remand, consistent with Stegall 
v. West, 11 Vet. App. 268 (1998), as the particular matters 
outlined in the Remand Order, in the form of instructions by 
the Board, were not addressed.  Specifically, in its June 
2006 Remand, the Board instructed the examining clinician to 
"include[] an opinion that responds to the question of 
whether any disability of the left knee or leg that is 
currently present was aggravated by the veteran's service-
connected right knee disability, to include a total knee 
replacement and a history of medial and lateral 
instability."  (Emphasis added).  The Board further 
reiterated that the examiner must "opine whether it is at 
least as likely as likely as not (50 percent or greater 
probability) that the veteran's service-connected right knee 
disability, to include a status- post total right knee 
replacement and a history of medial and lateral instability, 
caused or aggravated any disability of the left leg or left 
knee that is currently present, to include degenerative 
changes."  (Emphasis added).  

While the veteran was properly afforded an August 2006 VA 
examination by a clinician different from the January 2004 
and April 2005 examiner, this clinician did not answer either 
question posed by the Board.  Instead, as reflected in his 
August 2006 examination report, he determined that the 
veteran had an essentially normal examination and no 
complaints concerning his left knee.  He acknowledged that 
"[a]n opinion was to be given as to whether the service 
connected right knee disability has caused or aggravated 
disability of the left knee."  However, this clinician 
indicated merely that "[i]t is far less likely than not that 
the left knee condition is from aging and attrition."  He 
further stated that "[a]s was mentioned earlier the patient 
does not complain of his left knee at the present time and he 
has a normal examination.  He does have some degenerative 
changes noted on x-ray.  His main limiting factors right now 
are deconditioning of age and severe limitation of hip 
motion."  

As is evident from the August 2006 clinician's report, he 
made no findings with respect to the causal relationship, if 
any, between the veteran's claimed left knee disability and 
his service connected right knee disability; that is, he did 
not determine whether the service connected right knee 
disorder caused or aggravated the claimed left knee malady.  
The Board is cognizant of the most recent clinician's 
assessment of a normal left knee examination clinically but 
there is X-ray evidence of arthritis of the left knee.  The 
observations relating to aging from this clinician do not 
answer the question at hand.  As already explained in the 
Board's previous June 2006 Remand Order, the answer to such 
an inquiry is necessary for the Board's full consideration 
and fair adjudication of the issue instantly on appeal.  The 
Board sincerely regrets the additional delay caused to the 
veteran by this necessary Remand.  

Accordingly, the case is remanded for the following action:

1. The claims file must be 
returned to the VA clinician who 
performed the August 2006 
examination of the veteran (James 
May, PA-C) for the purpose of 
clarifying whether the veteran's 
service-connected right knee 
disability caused or aggravated 
his arthritis of the left knee.  
Following a review of the 
relevant medical and X-ray 
evidence of record, to include 
the reports of VA examinations in 
January 2003, January 2004 and 
April 2005; and the report of the 
report of the most recent 
examination in August 2006, the 
clinician is requested to answer 
the following question:

Is it is at least as likely as 
likely as not (50 percent or 
greater probability) that the 
veteran's service-connected 
right knee disability, to 
include a status- post total 
right knee replacement and a 
history of medial and lateral 
instability, caused or 
aggravated any disability of 
the left leg or left knee that 
is currently present, to 
include degenerative changes?

The clinician is requested to use 
less likely, as likely or more 
likely in his answer.

The clinician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to 
find in favor of causation as to 
find against causation.  More 
likely and as likely support the 
contended causal relationship or 
a finding of aggravation; less 
likely weighs against the claim.

The clinician is further advised 
that aggravation is defined for 
legal purposes as a worsening of 
the underlying condition beyond 
its natural progression versus a 
temporary flare-up of symptoms.

The clinician is also asked to 
provide a rationale for any 
opinion expressed.  If the 
clinician must resort to 
speculation to answer any 
question, he or she should so 
state.

If the physician assistant who 
performed the August 2006 
examination is not available to 
provide the requested addendum to 
his evaluation, the claims file 
must be referred to an orthopedic 
physician for the purpose of 
clarifying whether the veteran's 
service-connected right knee 
disability caused or aggravated 
his arthritis of the left knee. 

2. Thereafter, the RO/AMC should 
review the claims file, paying 
particular attention to whether 
the clinician has answered the 
question presented by the Board.  
If any development is incomplete, 
or if the examination report does 
not contain sufficient 
information, the RO/AMC should 
take corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall, supra.

3. The RO/AMC should readjudicate 
the claim for entitlement to 
service connection for a left leg 
disorder, including as secondary 
to a service-connected right 
total knee replacement with a 
history of medial and lateral 
instability.  If the benefit 
sought remains denied, the RO/AMC 
should prepare an SSOC and send 
it to the veteran and 
representative.  An appropriate 
period of time to respond should 
also be provided.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).





